NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50248

                Plaintiff-Appellee,             D.C. No. 2:08-cr-00713-DSF-42

 v.
                                                MEMORANDUM*
JAMES HERMOSILLO, AKA Bones, AKA
James Francis Jesse Hermosillo, AKA Seal
V,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      James Hermosillo appeals from the district court’s judgment and challenges

the 15-year term of supervised release imposed following revocation of his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hermosillo contends that the district court procedurally erred by failing to

(1) calculate the Guidelines range applicable to the supervised release term;

(2) address his sentencing arguments; and (3) adequately explain its reasons for

reimposing the 15-year term of supervised release. We are not persuaded by the

government’s argument that Hermosillo waived his right to make these arguments,

see United States v. Perez, 116 F.3d 840, 845 (9th Cir. 1997) (en banc) (“[W]aiver

is the intentional relinquishment or abandonment of a known right.” (internal

quotation marks omitted)), and instead review his claims for plain error. See id.

      The district court did not plainly err because Hermosillo has not shown a

reasonable probability that he would have received a different supervised release

term had the district court expressly calculated the Guidelines range applicable to

supervised release or said more to justify the term or to address Hermosillo’s

arguments, which were entirely directed to the custodial term. See United States v.

Dallman, 533 F.3d 755, 762 (9th Cir. 2008). The district court’s remarks during

the revocation hearing reflect the same concerns its expressed at Hermosillo’s

original sentencing, when it rejected the parties’ joint request for a 4-year

supervised release term in favor of a 15-year term. Because Hermosillo’s multiple

violations of supervised release following his release only validated those

concerns, we see no reasonable probability that the court would have imposed a




                                           2                                    19-50248
shorter supervised release term absent the alleged errors. 1

      Hermosillo also argues that his supervised release term is substantively

unreasonable. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The 15-year term is substantively reasonable in

light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of the

circumstances, including Hermosillo’s multiple breaches of the court’s trust. See

id.; United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007) (purpose of

revocation sentence is to sanction defendant’s breach of trust). Contrary to

Hermosillo’s contention, the district court did not impose the sentence solely or

even primarily to punish him for the violation conduct. See id. at 1063.

      AFFIRMED.




1
  In light of this conclusion, we need not address the parties’ dispute over whether,
at a revocation sentencing, the Guidelines range for supervised release is the range
that applied at the original sentencing or the statutory range.

                                           3                                   19-50248